DOWDELL, J.
— The appeal in this case is taken by S. E. Woodruff in behalf of herself and other respond*82ents. There are two errors complained of. The' first is in the overruling by the 'chancellor of the exceptions of the respondent, S. E. Woodruff, to the report of the register. The second is in the decree of the court directing the register to execute a conveyance conveying the interest of L. W. Turpin in the lands in controversy. There is no pretense upon the part of the appellants, if error there be, of any injury thereby to any other respondent than S. E. Woodruff, and we have been unable to see wherein consists any injury in the decree of the court to any other appellants-than S. E.-Woodruff, ■even if it could be said that error existed as assigned •on the record. The assignments of error are joined in by all of the appellants. Injury must result from error complained of to effect a reversal of the judgment of the court below. It is a familiar rule, and one wliicii we cannot ignore, that where error is jointly assigned, injury must be shown as to all joining in such assignments.—Bowling et al. v. Mobile & M. R’y. Co., 29 So. Rep. 584. It is manifest that no injury resulted from the errors in the decree of the court here complained of, if errors there be, as to the respondents, appellants, L. W. Turpin, and Charles E. Waller, administrator of W. J. Smith, deceased. This being true, we cannot do otherwise than affirm the decree of the chancellor appealed from.